Title: [Diary entry: 31 August 1786]
From: Washington, George
To: 

Thursday 31st. Mercury at 60 in the Morning—63 at Noon and 62 at Night. More rain last Night & this forenoon—with heavy weather all day. Wind Easterly. Siezed with an ague before Six Oclock this morning after having laboured under a fever all night. Sent for Doctr. Craik who arrived just as we were setting down to dinner; who, when he thought my fever sufficiently abated, gave me a cathartick and directed the Bark to be applied in the Morning.